DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an inspection device, the device comprising, among other essential elements/features/steps, the plurality of measurement sections being arranged along a straight line orthogonal to an axis line extending in an up-down direction of the fluidizing tank, in combination with the rest of the limitations of the above claim(s). 
	Regarding claim 6, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an inspection method, the method comprising, among other essential elements/features/steps, the plurality of measurement sections being arranged along a straight line orthogonal to an axis line extending in an up-down direction of the fluidizing tank, in combination with the rest of the limitations of the above claim(s).  The remaining claims are allowed due to dependency.
Two prior arts were found during the updated search that helps highlight how the instant claims differ from the state of the art.  U.S. Patent No. 4,894,551, see fig 6 shows a row of level sensors that rotate around an object to fully map the surface in three space.  While this is similar to how the instant invention uses its plurality of measurement sections, it would not have been obvious to one of ordinary skill in the art to apply model scanning techniques to surface height measurements in a fluidizing tank.  U.S. Patent No. 7,110,104 shows four rotational cameras to fully scan a surface, but they aren’t in a line orthogonal to an axis extending in an up-down direction and doesn’t measure surface height per se.  As a reminder of previously found prior art other more relevant surface height sensors would either have multiple static (non-rotating sensors) or a single rotating sensor.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855